Citation Nr: 1012014	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from May 1978 to 
October 1995, as well as more than two years of prior 
service.  The Veteran's active service exceeded 20 years when 
he retired in October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied a 
claim for service connection for "sleep apnea."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 statement, MG, MD, stated that a diagnosis 
of sleep apnea was assigned before the Veteran underwent a 
surgical procedure performed in November 2000.  However, Dr. 
G. did not indicate when a diagnosis of sleep apnea was first 
assigned or how long the Veteran had been seeking treatment 
for sleep apnea prior to the November 2000 surgical 
treatment.  The operative report of the November 2000 
surgical procedure, which was performed by RDM, MD, notes 
that a diagnosis of sleep apnea was assigned before the 
procedure, but offers no details of the Veteran's history or 
diagnosis.  Further development, including an attempt to 
obtain additional records from Dr. G. and from Dr. M., is 
required before appellate review may be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
authorize VA to obtain complete records from 
RMD, MD, who performed a November 2000 
operative procedure, and from MG, MD, who 
provided an April 2008 private medical 
statement.  


2.  Ask the Veteran to identify any provider 
who treated the Veteran for sleep apnea or 
related complaints prior to November 2000, and 
to identify all non-VA providers who treated 
him from May 1996 through November 2000.

3.  Afford the Veteran an opportunity to 
identify any alternative records, such as 
clinical examinations for purposes of 
education or employment, or statements from 
fellow employees, supervisors, family members, 
or other individuals who may have observed 
relevant symptoms.  

4.  Afford the Veteran VA examination to 
determine whether sleep apnea was manifested 
during, or had its onset during, the Veteran's 
active service.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including 
a complete copy of this remand, must be made 
available for review by the examiner.  

The examiner should discuss the physical 
examination and the review of the claims file, 
including relevant medical history.  The 
examiner should be asked to provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent, or greater, likelihood) that 
the Veteran incurred or manifested sleep apnea 
during his active military service, which 
ended in October 1995, or whether sleep apnea 
otherwise resulted from the Veteran's military 
service.  

The examiner must discuss the rationale behind 
any opinions expressed, whether favorable or 
unfavorable.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.  If the reviewer 
determines that he or she cannot resolve the 
question of whether the onset or incurrence of 
sleep apnea was prior to November 1, 1995, or 
whether the onset or incurrence of sleep apnea 
was on or after November 1, 1995, the reviewer 
should address these additional questions:

Would a reviewer with a different type of 
expertise be able to render an opinion 
addressing this question without resort to 
speculation?  If so, what medical expertise 
would assist a reviewer to provide the 
requested opinion?

If additional information is needed before a 
reviewer is able to provide the requested 
opinion without resort to speculation, what 
information should VA seek, if available, 
that might assist a reviewer to render the 
requested opinion without resort to 
speculation?  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  
	
5.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection claim should be readjudicated based 
on the entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


